In the United States District Court
Western District of Missouri

RURAL COMMUNITY WORKERS
ALLIANCE and JANE DOE,

Plaintiffs,
v.

SMITHFIELD FOODS, INC. and SMITHFIELD
FRESH MEATS CORP.,

Defendants.

 

 

Declaration of Ann Rosenthal
I, Ann Rosenthal, declare as follows:

lL. From 1988 until June, 2018, I worked as a managing attorney in the Office
of the United States Solicitor of Labor, Division of Occupational Safety and Health. At
the time of my retirement in 2018, I was Associate Solicitor for Occupational Safety and
Health, the chief lawyer for the Occupational Safety and Health Administration
(“OSHA”).

2. My experience at OSHA included providing legal advice on both
enforcement and regulatory activities, as well as managing OSHA litigation in Federal
district and appellate courts and before the Occupational Safety and Health Review

Commission. My office was a necessary participant in all of OSHA’s activities in these

areas, and was required to approve its relevant policies.

3. Drawing on that background and experience I state as follows.

4. OSHA has extremely limited tools to protect slaughterhouse and meat
packing workers during the COVID-19 pandemic and, based on my observation, OSHA

has not been using even those tools.

1
Case 5:20-cv-06063-DGK Document 35-5 Filed 04/29/20 Page 1of5
a Moreover, OSHA has no authority to cite employers who fail to protect
members of the community from infectious disease.

6. The Occupational Safety & Health Act imposes two types of duties on
employers. Employers are required to comply with OSHA standards. 29 U.S.C.

§ 654(a)(2). And, employers are required to comply with the OSH Act’s general duty
clause, which requires employers to provide their employees “with employment and
places of employment free from recognized hazards.” 29 U.S.C. § 654(a)(1).

7. Regarding the first type of duty, no OSHA standard addresses the risk of
infectious diseases like COVID-19.

8. To the extent any OSHA standards could conceivably protect workers
from anything related to COVID-19 they are extraordinarily weak, such as those
governing sanitation and housekeeping 29 C.F.R. §§ 1910.22, 141, which require
minimal effort by employers to protect their workers by keeping the workers and their
workplaces clean; OSHA’s personal protective equipment standard 29 C.F.R. § 1910.
132,134, which applies when an employer determines its employees face a “hazard.”
Because these standards require an employer to determine what type of protective
equipment they think workers need, they are difficult to enforce. Several of these
regulatory provisions date from the 1970s and none were drafted to protect workers from
the spread of infectious diseases.

a. OSHA could theoretically issue guidance advising employers on when and
how to implement these regulations during the current pandemic. It has done no more

than issue non-binding statements that it believes these standards may apply. The recent

2
Case 5:20-cv-06063-DGK Document 35-5 Filed 04/29/20 Page 2 of 5
guidance OSHA published with the Centers for Disease Control (CDC) relating to the
meatpacking industry are an example of general, non-binding statements by OSHA.

10. I have been examining OSHA’s steps during the pandemic and it has taken
no steps that I am aware of to enforce its standards.

11. | When OSHA has not issued a standard regulating a hazard, it may rely on
the general duty clause to protect employees from “recognized hazards.” In the case of
the COVID-19 pandemic, OSHA could announce its intent to cite employers under the
general duty clause if they do not implement appropriate protective measures, such as
those recommended by the Centers for Disease Control guidance and OSHA itself. To
issue a general duty clause citation, OSHA must have evidence that workers are exposed
to a hazard that is likely to cause death or serious physical harm, that the hazard is
“recognized,” either by the individual employer or by its industry, and that there is a
feasible way to abate the hazard. OSHA cannot enforce the guidelines; however it can
use them as evidence that the hazard which the guidelines address is “recognized,” and
that there are feasible methods to abate it. Currently, OSHA is not using the general duty
clause to require that employers outside the health care and emergency response sectors
follow such guidelines. See OSHA Interim Enforcement Response Plan for Coronavirus
Disease-2019-Covid-19

12. Instead, OSHA has issued guidance advising its inspectors to exercise
“enforcement discretion” when addressing complaints relating to COVID-19 outside the
health care and emergency response sectors. Ibid; see also OSHA Enforcement
Discretion when Considering Employers Good Faith Efforts During the Covid-19

Pandemic. Based on my experience at the agency, I know that “enforcement discretion”

3
Case 5:20-cv-06063-DGK Document 35-5 Filed 04/29/20 Page 3 of 5
is a term OSHA uses it to describe situations where it will not take enforcement action. I
interpret this guidance to mean that OSHA will not cite employers involved in food
processing for violations of the OSH Act relating to COVID 19 risks.

13, Moreover, OSHA’s guidance indicates that it likely will not even conduct
inspections in “medium” risk facilities, such as meatpacking plants. Instead, OSHA’s
guidance indicates that when its Area Offices learn of potentially hazardous conditions in
a meatpacking plant, they are to respond informally (“non-formal phone/fax” in OSHA
parlance). This means that OSHA will notify the employer of what it has learned and ask
the employer to respond. OSHA also uses the term Rapid Response Investigation (RRI)
to describe this practice, but this term should not be interpreted as OSHA conducting any
kind of investigation itself. OSHA’s notification to the employer does not require the
employer to take any action to abate hazards. In other words, these informal letters from
OSHA do not impose an enforceable duty on an employer.

14. If OSHA determines that an employer’s response to its informal inquiry is
not adequate, OSHA may initiate an on-site inspection. I have checked OSHA’s online
inspection database and it shows that OSHA has not initiated an inspection at
Smithfield’s Milan facility. In my experience, OSHA will not cite such a facility for
violations of the general duty clause or the Agency’s sanitation or personal protective
equipment standards without first conducting an on-site inspection.

15. OSHA citations are not issued immediately after an inspection is
completed.

16. In the case of COVID 19, OSHA has advised its area offices that any

proposed citations must be reviewed in the National Office before being issued. In my

4

Case 5:20-cv-06063-DGK Document 35-5 Filed 04/29/20 Page 4of 5
experience from working at the agency, such National Office review means that no
citations will be issued—even if OSHA finds that an employer is exposing its workers to
serious risk of contracting COVID-19—for several months at least, and usually closer to
six months.

17. Evenif OSHA were to issue a citation several months from now, an
employer has no duty to abate the hazards OSHA has identified until there is a final order
of the Occupational Safety & Health Review Commission. 29 U.S.C. § 659(b). Such a
final order is deemed to have been issued 15 days after OSHA issues a citation, if the
employer does not contest the citation. However, if the employer contests the citations, an
employer has no duty to abate the hazard OSHA has cited until proceedings before
OSHRC have concluded. In my experience, OSHRC proceedings can delay abatement
for several years, at least, and more than a decade at most. See, e.g., Dayton Tire v.
Secretary, 671 F.3d 1249 (D.C. Cir. 2012).

I declare under penalty of perjury that the foregoing is true and correct to the best
of my knowledge and belief.

Executed April 28, 2020 in Bethesda, MD.

Rosenthal

 

5
Case 5:20-cv-06063-DGK Document 35-5 Filed 04/29/20 Page 5of5
